ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
This is a personal injury suit brought by Anson Gibbs to recover for damages sustained when he fell from a truck on the premises of Texas Pipe Bending Company. Judgment was rendered for Gibbs based upon the jury’s verdict, and the judgment *703was affirmed by the court of civil appeals. 580 S.W.2d 41.
Petitioner’s point of error attacks the submission of the instruction on res ipsa loquitur because of the failure of Gibbs’ pleadings to properly advise petitioner of the intent to rely on the doctrine. Our action should, therefore, not be interpreted as approving the applicability of the res ipsa loquitur doctrine to the facts of this case.
The application for writ of error is refused, no reversible error.